Citation Nr: 0901703	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than July 23, 2005 
for the assignment of a 100 percent rating for schizophrenia, 
paranoid type.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which increased the evaluation for schizophrenia, paranoid 
type, from 30 percent to 100 percent, effective July 23, 
2005.  The veteran perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  A December 1976 rating decision granted service 
connection for schizophrenia, paranoid type, and assigned a 
50 percent disabling rating, effective March 27, 1976, and a 
30 percent rating was assigned, effective November 19, 1976.  
He was properly notified of the decision and his appellate 
rights, and he did not file a timely appeal as to that 
decision.  

2.  By a rating action in March 2004, the RO denied the 
veteran's claim for a rating in excess of 30 percent rating 
for schizophrenia, paranoid type.  The veteran was notified 
of this decision in March 2004; however, he did not appeal 
within one year and the decision became final.  

3.  An application for Increased Compensation based on 
Individual Unemployability (VA Form 21-8940) was received in 
August 2005.  

4.  By a rating decision in March 2006, the RO increased the 
evaluation for schizophrenia, paranoid type, from 30 percent 
to 100 percent, effective July 23, 2005.  

5.  The veteran was gainfully and substantially employed 
prior to July 23, 2005.  

6.  There was no ascertainable increase in the veteran's 
paranoid schizophrenia disorder in the year prior to his 
August 2005 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2005, 
for assignment of a 100 percent rating for schizophrenia, 
paranoid type, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110(b) (2) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.400(o) (2), 4.130, Diagnostic Code 
9203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in August 2005 and February 2006 from the RO to 
the veteran which was issued prior to the RO decision in 
March 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2007 SOC, and the July 2007 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and he has not identified any pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

By letter dated in March 2006, the veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  He was 
also provided an SSOC in July 2007, which reviewed and 
considered all evidence of record.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
assignment of an increased rating for schizophrenia, paranoid 
type, given that he has been provided all the criteria 
necessary for establishing earlier effective dates, we find 
that there has been fundamental fairness.  


II.  Factual background.

By a rating action of December 1976, the RO granted service 
connection for schizophrenia, paranoid type; the RO assigned 
a 50 percent disabling rating, effective March 27, 1976, and 
a 30 percent rating, effective November 19, 1976.  He was 
notified of the December 1976 rating decision, and of his 
appellate rights, by a letter dated January 27, 1977.  He did 
not file a notice of disagreement with the December 1976 
rating decision.  Therefore, that decision is final.  

Subsequently, in March 2004, the RO denied the veteran's 
claim for a rating in excess of 30 percent for schizophrenia, 
paranoid type.  The veteran was notified of this decision and 
of his appellate rights by letter dated March 30, 2004.  No 
correspondence was received from the veteran within one year 
of March 30, 2004; as such, that decision became final.  See 
38 C.F.R. §§ 20.201, 20.302(a).  

VA progress notes dated from July 2004 through December 2004 
show that the veteran continued to receive ongoing follow up 
evaluation and therapy at the Mental health clinic for his 
paranoid schizophrenia.  The veteran was seen at the 
psychiatry clinic in September 2004, at which time his wife 
indicated that he was pursuing medical retirement from the 
Postal Service.  The veteran's wife reported that he was 
being profoundly stressed by his job, with a substantial 
change in his personality.  She also reported vague visual 
disturbances.  Objectively, the veteran was noted to have 
good grooming and hygiene.  Speech was normal and mood was 
dysphoric.  His affect was not labile; mood was congruent, 
well-related and stable.  Thought processes were logical.  He 
was grossly intact and there were no psychotic symptoms 
noted.  During a clinical visit at the medication clinic, in 
October 2004, the veteran was noted to have good grooming and 
hygiene; he was described as pleasant and cooperative.  Mood 
was dysphoric.  Affect non-labile, mood congruent, well-
related and stable.  Thought process was logical.  He 
reportedly had chronic passive suicidal ideation; no 
homicidal ideation was noted.  No psychotic symptoms were 
noted.  Insight and judgment were intact.  

Received in August 2005 was an application for Increased 
Compensation based on Unemployability (VA Form 21-8940), 
wherein the veteran indicated that he became too disabled to 
work on July 22, 2005.  The veteran indicated that he worked 
as a mail handler with the U. S. Postal Service from January 
28, 1981 to July 22, 2005.  Submitted in support of the 
veteran's claim was a letter from the Office of Personnel 
Management (OPM), dated in July 2005, informing the veteran 
that his application for disability retirement had been 
approved.  Additional information from the U.S. Postal 
Service (VA Form 21-4192, dated in September 2005, confirms 
that the veteran officially retired on July 22, 2005.  

The veteran was afforded a VA examination in February 2006.  
At that time, the veteran reported severe and persistent 
paranoid delusions.  It was noted that the veteran wore 
disheveled clothes and poor personal hygiene.  Speech was 
rapid, loud, soft or whispered, and coherent; his speech was 
also noted as variable in tone and volume.  Repetitive acts 
were noted.  His attitude toward the examiner was hostile, 
suspicious, aggressive, guarded and sarcastic.  His affect 
was labile, and mood was dysphoric.  Oriented x 3.  Thought 
process was rambling and illogical.  He expressed suicidal 
ideation, homicidal ideation, obsessions, delusions and 
paranoid ideation.  The examiner noted that the veteran had 
severe inappropriate behavior.  He reported at least 10 panic 
attacks in the last year, more frequent prior to leaving 
employment in July 2005.  He had poor impulse control.  
Persistent suicidal thoughts were reported; and, the veteran 
reported that he had never harmed anyone although he had 
frequently experienced homicidal fantasies.  It was noted 
that the veteran retired in July 2005.  The pertinent 
diagnosis was schizophrenia, paranoid type; the examiner 
assigned a global assessment of functioning score of 32.  The 
examiner stated that the veteran's persecutory delusions had 
become so prominent that he can barely function 
interpersonally.  He described many elaborate delusions 
regarding persecutory believes regarding a wide variety of 
authority figures and institutions.  The examiner stated that 
the veteran's psychotic disorder was directly responsible for 
the above changes.  He further noted that prognosis for 
improvement was poor as appropriate medical intervention was 
in place and provided only limited relief.  The examiner 
stated that it was more likely than not that the veteran was 
not employable even in a sedentary work setting under loose 
supervision involving little social contact as his florid 
paranoid delusional thought disorder amounted to a loss of 
contact with reality.  

VA progress notes dated from August 2004 through March 2006 
show that the veteran continued to receive ongoing follow up 
evaluation and therapy at the Mental health clinic for his 
paranoid schizophrenia.  During a clinical visit at the 
psychiatry medication clinic in December 2004; it was noted 
that it was a difficult session.  The veteran began with a 
slew of profanities and accusations with an elevated level of 
rage.  The veteran expressed concern over his medical 
retirement.  On examination, the veteran was noted to have 
good grooming and hygiene.  He was rageful and derogatory 
toward mental health treatment and provocative with frequent 
profanities at the beginning of the session; he was much 
calmer and composed by the end of the session.  Speech was 
normal.  Mood was dysphoric.  Affect initially labile, mood 
congruent, well-related and intense.  Thought process 
revealed diffuse paranoid themes, but no overt psychotic 
symptoms.  No suicidal or homicidal ideations were noted.  
Insight and judgment were intact.  


III.  Legal Analysis.

The law specifies that, unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year after 
that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) 
(2).  

In addition, the Court of Appeals for Veterans Claims has 
held it is axiomatic that, in the latter circumstance above, 
the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under section 5110(b) (2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  It appears that 
Hazan, in part, stands for the proposition that a veil of 
finality may be pierced within the perimeters of 38 U.S.C.A. 
§ 5110(b) (2).  Stated differently, 38 U.S.C.A. § 5110(b) (2) 
is a partial exception to 38 U.S.C.A. § 5110a.  This would be 
consistent with the language of 38 U.S.C.A. § 5110a "unless 
specifically provided otherwise in this chapter."  

Also, with regard to the terms "application" or "claim", the 
Board notes that, once a formal claim for compensation has 
been granted, receipt of a VA hospitalization report, a 
record of VA treatment, or a record of hospitalization will 
be accepted as an informal claim for increased benefits, and 
the date of such record will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b) (1); see also 38 
C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that, when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year thereafter.  

An appeal to the Board consists of a timely NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal. 38 C.F.R. §§ 20.200.  An NOD must (1) 
express disagreement with a specific determination of the RO; 
(2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of 
the RO decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to the Board of Veterans' Appeals) or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, it is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
July 23, 2005, for the assignment of his 100 percent rating 
for schizophrenia, paranoid type.  

The claims file reflects that, in a December 1976 rating 
decision, the RO granted service connection for 
schizophrenia, paranoid type, and assigned a 50 percent 
rating effective March 27, 1976, and 30 percent effective 
November 17, 1976.  The RO properly notified the veteran of 
that determination by letter dated January 27, 1977.  
However, the veteran did not file a timely NOD concerning the 
assigned rating for his paranoid schizophrenia.  As he did 
not appeal, the December 1976 determination is final.  See 38 
U.S.C.A. § 20.1103.  Subsequently, by a rating action in 
March 2004, the RO denied a claim for a rating in excess of 
30 percent for schizophrenia, paranoid type.  The veteran was 
notified of this decision in March 2004; however, he did not 
appeal within one year and the decision became final.  See 
Hazan, supra.  

The Board notes that the veteran has not raised a claim of 
CUE in the December 1976 or the March 2004 RO decisions, and 
we emphasize that, in any case, "CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error . . . ." Fugo v. Brown, supra.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  

After the issuance of the final March 2004 rating decision, 
VA received the veteran's claim of entitlement to an 
increased rating for his paranoid schizophrenia on August 3, 
2005.  The record also includes VA mental health records 
dated prior to the August 2005 claim.  Each date of treatment 
constitutes a claim.  See 38 C.F.R. § 3.157.  However, as 
determined by the RO in the March 2006 rating decision, 
correspondence received from the veteran's employer indicates 
that he last worked on July 22, 2005; and, a VA examiner in 
March 2006, opined that it is more likely than not that the 
veteran is not employable even in a sedentary work setting 
under loose supervision involving little social contact as 
his florid paranoid delusional thought disorder amounted to a 
loss of contact with reality.  

As noted previously, the effective date of any increase may 
precede the date of the receipt of the claim, if it was 
factually ascertainable that an increase in disability had 
occurred during the preceding year, provided that the 
application was received within one year after such date.  
Therefore, the Board must review the evidence of record to 
determine whether it is factually ascertainable that an 
increase in disability had occurred within the one-year 
period prior to August 3, 2005, or the regulatory recognized 
mental health records covered under 38 C.F.R. § 3.157.  See 
38 C.F.R. § 3.400(o) (2); Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, a 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Upon the Board's review of the VA treatment records prior to 
August 3, 2005, it was not factually ascertainable that the 
veteran's paranoid schizophrenia was 100 percent disabling 
during this time period (or greater than 30 percent).  
Significantly, during a clinical visit in September 2004, it 
was noted that the veteran had always been critical and angry 
in MHC miniteam psychotherapy for several years, but this 
year he has become more intense with threats that someday he 
might go "postal" at the post office where he works.  When 
asked directly if he was having homicidal thoughts or plans, 
he answered "do you think I'm dumb enough to tell you."  
During a clinical visit in October 2004, the veteran was 
noted to have good grooming and hygiene; he was described as 
pleasant and cooperative.  Mood was dysphoric.  Affect non-
labile, mood congruent, well-related and stable.  Thought 
process was logical.  He reportedly had chronic passive 
suicidal ideation; no homicidal ideation was noted.  No 
psychotic symptoms were noted.  Insight and judgment were 
intact.  When seen in December 2004, it was noted that it was 
a difficult session.  The veteran began with a slew of 
profanities and accusations with an elevated level of rage.  
The veteran expressed concern over his medical retirement.  
However, on examination, the veteran was noted to have good 
grooming and hygiene.  While he was rageful and derogatory 
toward mental health treatment and provocative with frequent 
profanities at the beginning of the session; he was much 
calmer and composed by the end of the session.  Speech was 
normal.  Mood was dysphoric.  Affect initially labile, mood 
congruent, well-related and intense.  Thought process 
revealed diffuse paranoid themes, but no overt psychotic 
symptoms.  No suicidal or homicidal ideations were noted.  
Insight and judgment were intact.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The veteran, as a lay person is competent to report his 
symptoms and feelings; however, the assertions of skilled 
professionals are more probative of the degree of impairment.  

The Board further notes that, because the treatment records 
are general claims for increased ratings, we have 
specifically considered whether an evaluation in excess of 30 
percent should have been awarded, rather than whether an 
earlier effective date is warranted for the 100 percent 
evaluation.  Upon review of the record, the Board finds that 
the evidence does not support any evaluation in excess of 30 
percent at any time prior to July 22, 2005.  As noted above, 
despite the veteran's complaints of intense stress and his 
use of verbiage such as the possibility that he might go 
"postal," the examiners determined that he was not a danger 
to himself or others, and he was not psychotic.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the evidence does not show the veteran to have 
manifested suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or, 
neglect of personal appearance and hygiene during the period 
in question.  Thus during the pertinent time, up to one year 
prior to August 3, 2005, the criteria for a 100 percent 
evaluation (or greater than 30 percent) for schizophrenia, 
paranoid type, are not shown in the record.  

The evidence shows that prior to July 23, 2005, the veteran 
was not totally occupationally and socially impaired due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, he did not meet the criteria for a schedular 
rating of 100 percent for his psychiatric disability prior to 
July 23, 2005.  

Accordingly, the claim for an effective date earlier than 
July 23, 2005, for a 100 percent disability rating for 
schizophrenia, paranoid type, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an effective date earlier than July 23, 2005, 
for the assignment of a 100 percent rating for schizophrenia, 
paranoid type, is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


